J-A01036-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

MICHAEL MICHALCZIK, GARY                          IN THE SUPERIOR COURT OF
MICHALCZIK, ED MICHALCZIK,                              PENNSYLVANIA

                         Appellants

                    v.

ESTATE OF ROSE HOEHN,

                         Appellee                      No. 685 WDA 2014


               Appeal from the Order entered March 13, 2014,
                in the Court of Common Pleas of Erie County,
                     Orphans' Court, at No(s): 297-2012


BEFORE: FORD ELLIOTT, P.J.E., DONOHUE, and ALLEN, JJ.

MEMORANDUM BY ALLEN:                              FILED DECEMBER 17, 2014

      Michael, Gary, and Ed Michalczik, (“Appellants”), appeal from the trial

court’s order denying their petition to invalidate the last will and testament

of their deceased aunt, Rose Hoehn, which was filed by the Estate of Rose

Hoehn, (“Estate”). We find that Appellants’ issues are waived due to their

defective appellate brief, and thus affirm the trial court’s order.

      The trial court presented the following factual and procedural

background relative to this action:

            On July 6, 2012, Marlene Gresh Schroeck filed a Petition
      for Probate and Grant of Letters offering for probate an October
      2, 2010 Last Will and Testament of decedent Rose Hoehn, date
      of death June 21, 2012. By a July 6, 2012 Decree of the
      Register [of Wills], Letters Testamentary were granted to
      Marlene Gresh Schroeck[,] and the October 2, 2010 Last Will
      and Testament was admitted to probate and filed of record as
      decedent’s Last Will. [FN1: On January 16, 2013, Marlene
      [Gresh] Schroeck filed a Resignation, resigning as Executrix of
J-A01036-15


        the Estate. The Register of Wills, on February 7, 2013, issued a
        Certificate of Grant of [Letters] [to Charles F. Gresh] designating
        Charles F. Gresh as the Administrator D.B.N.C.T.A. [of the
        Estate]. The February 7, 2013 [Certificate of Grant of Letters]
        did not change the [October 2, 2010] instrument admitted to
        probate.]

               More than one and one-half years later, on February 6,
        2014, [Appellants] filed their Petition to Invalidate [the Last Will
        and Testament of Rose Hoehn]. The Petition to Invalidate
        alleges that decedent lacked testamentary capacity and that she
        was the subject of undue influence and fraud. All allegations
        relate to the undue influence of Marlene Gresh Schroeck over the
        decedent. Following a March 13, 2014 hearing, this Court issued
        its order of the same date denying said Petition.

Trial Court Opinion, 5/30/14, at 1. On April 11, 2014, Appellants filed their

notice of appeal.     The trial court and Appellants complied with Pa.R.A.P.

1925.

        Appellants present the following issues for our review:

        1. Is the Petition to Invalidate the Last Will and Testament of
           Rose Hoehn time barred pursuant to Section 908 of the
           Probate, Estates and Fiduciaries Code?

        2. Whether the Petition to Invalidate the Last Will and
           Testament of Rose Hoehn should be denied as time barred?

        3. Have the Appellants produced unrefutable [sic] evidence
           concerning the     fraudulent acts committed by     the
           Executors/Power of Attorneys?

        4. Have the Executors used their position to practice fraud upon
           the Register of Wills by filing an Estate depleted of value and
           using the Will itself as the document to validate their illegal
           acts?

Appellants’ Brief at 6.

        Appellants’ issues challenge the trial court’s application of “Section 908

of the Probate, Estates and Fiduciaries Code” to deny as time-barred

                                       -2-
J-A01036-15



Appellants’ petition to invalidate the decedent’s last will and testament. See

id. “Statutory interpretation ‘is a question of law and, as such, our standard

of review is de novo and our scope of review is plenary.’”          J.C.B. v.

Pennsylvania State Police, 35 A.3d 792, 794 (Pa. Super. 2012) (internal

citation omitted).   However, after careful review of Appellants’ woefully

inadequate brief, we find that Appellants’ issues are waived and we decline

to reach them.

      In finding that an appellant’s issues had been waived for appellate

review:

      [W]e observe Rule 2119(a) of the Pennsylvania Rules of
      Appellate Procedure provides:

          Rule 2119. Argument

          (a) General rule. The argument shall be divided into as
          many parts as there are questions to be argued; and shall
          have at the head of each part—in distinctive type or in
          type distinctively displayed—the particular point treated
          therein, followed by such discussion and citation of
          authorities as are deemed pertinent.

      Pa.R.A.P. 2119(a). Additionally, Rule 2101 makes clear:

          Rule 2101. Conformance with Requirements

          Briefs and reproduced records shall conform in all material
          respects with the requirements of these rules as nearly as
          the circumstances of the particular case will admit,
          otherwise they may be suppressed, and, if the defects are
          in the brief or reproduced record of the appellant and are
          substantial, the appeal or other matter may be quashed or
          dismissed.

      Pa.R.A.P. 2101.

            The argument portion of an appellate brief must include a
      pertinent discussion of the particular point raised along with

                                     -3-
J-A01036-15


      discussion and citation of pertinent authorities.”        Estate of
      Lakatosh, 441 Pa.Super. 133, 656 A.2d 1378, 1381 (1995).
      “This Court will not consider the merits of an argument which
      fails to cite relevant case or statutory authority.” Iron Age Corp.
      v. Dvorak, 880 A.2d 657, 665 (Pa.Super.2005). Failure to cite
      relevant legal authority constitutes waiver of the claim on
      appeal. Eichman v. McKeon, 824 A.2d 305 (Pa.Super.2003),
      appeal denied, 576 Pa. 712, 839 A.2d 352 (2003).

            Instantly, Appellants failed to cite any legal authority to
      support their single-paragraph argument on this issue.
      Appellants' failure in this respect waives the issue for purposes
      of review. See Iron Age Corp., supra; Eichman, supra; Pa.R.A.P.
      2101; 2119(a).

In re Estate of Whitley, 50 A.3d 203, 209-210 (Pa. Super. 2012)

(emphasis in original).

      Here, in cursory fashion, Appellant’s address their four issues in three

(3) pages and three (3) lines of argument. See Appellants’ Brief at 11-14.

Appellants’ argument does not contain a single citation to any legal authority

or case law. See id. Indeed, Appellants’ brief does not include a table of

citations or authorities. Appellants’ failure to set forth any jurisprudence in

furtherance of their arguments violates our rules of appellate procedure and

effects waiver of their claims. See Whitley, supra, at 209-210; see also

Commonwealth v. Fransen, 42 A.3d 1100, 1116 (Pa. Super. 2012).

      Order affirmed. Case struck from the January 7, 2015 argument list.

Jurisdiction relinquished.




                                     -4-
J-A01036-15




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/17/2014




                          -5-